Citation Nr: 1740168	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  09-07 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 10 percent for tinnitus.

3.  Entitlement to a compensable disability rating for bilateral hearing loss.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert W. Chisholm, Attorney




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to October 1975. 

This matter originally comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which in part, denied entitlement to TDIU.  The Des Moines, Iowa RO is currently the Agency of Original Jurisdiction (AOJ) in this case.

The Board twice previously denied the appeal for TDIU in July 2010, December 2014, and most recently in September 2015.  In each instance the Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court). In each instance the Court vacated Board decisions and remanded the matter for further adjudication. 

The Veteran testified before a Decision Review Officer (DRO) at the AOJ in April 2009.  He and his spouse testified before a Veterans' Law Judge (VLJ) of the Board in May 2010.  That VLJ is no longer employed at the Board.  The Veteran and his spouse testified at a second hearing via video-conference at a hearing before the undersigned VLJ.  Transcripts of all hearings are of record. 

The issues of entitlement to higher disability ratings for tinnitus, hearing loss, and posttraumatic stress disorder (PTSD) were raised by the record during the pendency of the appeal for TDIU.  These issues were referred back to the AOJ, which rendered a decision in September 2015.  The Veteran has perfected appeals with respect to all issues dealing with increased disability ratings.  Accordingly, these issues are also on appeal.  


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD more nearly approximates a disability with is productive of occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood; total occupational and social impairment due to PTSD is not shown.  

2.  The Veteran's service-connected tinnitus is assigned a 10 percent rating, which is the maximum rating authorized under Diagnostic Code 6260 (2016).

3.  The Veteran's bilateral hearing loss is manifested by audiometric test results corresponding to a number designation of, at most, Level II for his left ear, and at most Level II for his right ear.

3.  The Veteran's combined service-connected disability rating is 70 percent.  

4.  The Veteran is a high school graduate with no special training and experience as a food plant worker.  

5.  The probative evidence of record indicates the Veteran's service-connected disabilities preclude him from securing and following a substantially gainful occupation.

CONCLUSIONS OF LAW

1.  The criteria for disability rating of 70 percent, and not in excess thereof, for the service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130 Diagnostic Codes 9211, 9435 (2016).

2.  There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for tinnitus. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2016); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

3.  The criteria for a compensable disability rating for bilateral hearing loss have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86 (a), Diagnostic Code 6100 (2016).

4.  The criteria for TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Disability Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating.  38 C.F.R. § 4.7.

A.  PTSD

The Veteran's service-connected PTSD is rated at a 50 percent disability rating under 38 C.F.R. § 4.130, Diagnostic Code 9411 for PTSD.  With the exception of eating disorders, all mental disorders are rated under the same criteria in the rating schedule.  Therefore, rating under another diagnostic code would not produce a different result.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment. See 38 C.F.R. § 4.126.  

The pertinent provisions of 38 C.F.R. § 4.130 relating to rating psychiatric disabilities read as follows:

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is evidence of total occupational and social impairment due to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 81 to 90 indicates absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  Scores ranging from 71 to 80 indicate that if some symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or social functioning (e.g., temporarily falling behind in schoolwork).  Scores ranging from 61 to 70 indicate some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 (1995).

Service connection for PTSD has been established at a 50 percent disability rating effective since July 2005.  Throughout his appeal for TDIU he has made periodic assertions that his service-connected PTSD has increased in severity.  VA treatment records dated in 2009 and 2010 reveal that the Veteran was attending regular treatment sessions for his PTSD.  GAF scores assigned during this period generally ranged from 50 to 56.  More recent VA treatment records dated in 2016 show that the Veteran was re-starting treatment for his PTSD, and the he was prescribed multiple medications to treat his PTSD symptoms.  

In September 2016, the most recent Compensation and Pension examination of the Veteran was conducted.  The examiner noted that the Veteran stopped working at a food processing plant in 1999, and that he had been employed there for 10 years.  The Veteran had not been employed since that time.  

Mental status examination revealed that the Veteran was oriented with attention and concentration intact.  However, the Veteran did exhibit symptoms of: depressed mood; anxiety; suspiciousness; chronic sleep impairment; flattened affect; disturbances of motivation and mood; and, difficulty establishing and maintaining effective work and social relationships.  The examiner indicated that while a separate diagnosis of depression was not warranted at present, the Veteran's symptoms of depressed mood were part of his service-connected PTSD.  The examiner's summary of the Veteran's level of occupational and social functioning was "occupational and social impairment with reduced reliability and productivity."  

During the Veteran's appeal for TDIU, several private employability assessments were submitted.  Assessments dated November 2012 and November 2014 were completed by the same evaluator.  After full review, the opinion expressed in both reports was that the Veteran's service-connected PTSD made it "unlikely and improbable that this veteran could sustain the rigors of occupationally required levels of concentration, persistence, pace, attendance and punctuality given his constant fatigue and random daily napping, secondary to PTSD related sleep insufficiency/deprivation."  The Veteran has reported sleep disturbance, and VA treatment records do show medication is prescribed to help with his nightmares and sleep disturbance.  Also the Veteran and his wife have both testified about his propensity for fatigue and napping in the day time.  

In March 2017 another private employability evaluation was conducted by a sperate examiner.  As with the above evaluations, this examiner reviewed the evidence of record and conducted an interview of the Veteran.  Unlike the above reports, the evaluator who conducted the 2017 evaluation also had training in psychology.  The opinion expressed in the report was that it was at least as likely as not that the Veteran's service-connected PTSD rendered him unable to secure and follow a substantially gainful occupation.  The rational was that the Veteran's PTSD symptoms would cause issues at work with supervisors and peers, including being unable to tolerate supervisors.  

Resolving doubt in the Veteran's favor, the Board finds that his service-connected PTSD more nearly approximates the criteria contemplated by a 70 percent rating with occupational and social impairment with deficiencies in most areas.  The findings of the two private evaluators do indicate that the Veteran's PTSD symptoms would result in considerable occupational impairment resulting in difficulty with peers and taking direction from supervisors, along with problems related to his sleep impairment.  The testimony of the Veteran and his wife also tends to support. These findings.  Accordingly a 70 percent rating for the service-connected PTSD is warranted.  The preponderance of the evidence is against the assignment of a 100 percent schedular rating for the Veteran's service-connected PTSD, as total occupational and social impairment is not shown.  

B.  Tinnitus

The Veteran was awarded service connection and a 10 percent rating for tinnitus effective August 2002.

The Veteran's claim for an increased rating for his service-connected tinnitus has been denied because the maximum schedular rating authorized for tinnitus is 10 percent.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that only a single 10 percent disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral, could be assigned.  

The Veteran's service-connected tinnitus is evaluated as 10 percent disabling, which is the maximum schedular rating available for such disability.  See 38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award a separate schedular evaluation for tinnitus in each ear or a higher schedular rating for tinnitus, the Veteran's claim for such a benefit is without legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, a disability rating in excess of 10 percent for tinnitus is denied.  

C.  Bilateral Hearing Loss

Service connection for bilateral hearing loss at a noncompensable (0%) disability rating has been established effective August 2002.  

Disability ratings for hearing loss disability are derived from mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85 (a).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the row and column intersect. 38 C.F.R. § 4.85 (b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average.  Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86. 38 C.F.R. § 4.85 (c).

"Puretone threshold average" as used in Tables VI and VIa is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and divided by four. This average is used in all cases (including those of § 4.86) to determine a Roman numeral designation from Tables VI and VIa.  38 C.F.R. § 4.85 (d). 

Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear. The horizontal rows represent the ear having better hearing and the vertical columns represent the ear having the poorer hearing. The percentage evaluation is located at the point where the row and the column intersect. 38 C.F.R. § 4.85 (e).

Provisions for evaluating exceptional patterns of hearing impairment are as follows:

 (a) When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately.

 (b) When the puretone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; the numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

In September 2016 the most recent VA audiology examination of the Veteran was conducted.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
45
65
LEFT
20
30
35
60
65

The average pure tone decibel loss at the above frequencies was 36 for the right ear and 48 for the left ear.  Speech audiometry revealed speech recognition ability of 90 percent in the right ear and of 88 percent in the left ear.  These audiometric results translate into level II for the right ear and level II for the left ear.  The impact of the Veteran's service-connected hearing loss was reported that he had to ask his wife to repeat herself at times and sometimes he couldn't hear people if they didn't speak up.  These findings do not show an exceptional pattern of hearing impairment.  

The Board notes that there are some graphical audiogram reports dated in 2012 and 2013 which are of record, but they fall before the appeal period of the Veteran's current appeal for an increased rating of hearing loss.  

Upon review of the file, it is evident the criteria for a compensable disability rating percent under Diagnostic Code 6100 have not been met.  Although the audiological evaluation clearly shows the Veteran has impaired hearing in both ears, the hearing loss has not yet reached a level that would warrant the assignment of a compensable disability rating under rating schedule.  As noted above, ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  On this basis, the Veteran is not entitled to a compensable disability rating for his bilateral hearing loss as the preponderance of the evidence is against such a claim, and the benefit of the doubt doctrine does not apply.
II.  TDIU

TDIU may be assigned where the schedular rating is less than total, when it is found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability:  (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a). 

TDIU is granted upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any disabilities that are not service-connected.  38 C.F.R. §§ 3.341, 4.16; see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993); Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).

Based on the Board's decision above, the Veteran's service-connected disabilities are:  PTSD at a 70 percent rating; tinnitus at a 10 percent rating; and, bilateral hearing loss a noncompensable (0%) rating.  His combined service-connected disability rating is 70 percent.  Accordingly, the Veteran met the basic schedular disability rating criteria to warrant consideration of TDIU.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

On his application for TDIU, the Veteran he was a high school graduate.  He reported being employed as a food process worker for 10 years, leaving employment in 1999.  There are VA Compensation and Pension examination reports of record which indicate that the Veteran's service-connected disabilities do not render him unemployable.  As noted above several private employability assessments have been submitted.  Assessments dated November 2012 and November 2014 were completed by the same evaluator.  After full review, the opinion expressed in both reports was that the Veteran's service-connected PTSD made it "unlikely and improbable that this veteran could sustain the rigors of occupationally required levels of concentration, persistence, pace, attendance and punctuality given his constant fatigue and random daily napping, secondary to PTSD related sleep insufficiency/deprivation."  The Veteran has reported sleep disturbance, and VA treatment records do show medication is prescribed to help with his nightmares and sleep disturbance.  Also the Veteran and his wife have both testified about his propensity for fatigue and napping in the day time.  

In March 2017 another private employability evaluation also expressed the opinion expressed in the report was that it was at least as likely as not that the Veteran's service-connected PTSD rendered him unable to secure and follow a substantially gainful occupation.  The rational was that the Veteran's PTSD symptoms would cause issues at work with supervisors and peers, including being unable to tolerate supervisors.  

The opinions expressed by both employability evaluators both consider the Veteran's training and experience and indicated that his PTSD symptoms would render him unemployable in light of the need for attendance and punctuality and that his PTSD symptoms would impair this and result in conflicts with his peers and supervisors.  Resolving all doubt in the Veteran's favor, the Board finds the employability evaluations to be more probative than the other evidence of record.  Accordingly the criteria for TDIU have been met.  



ORDER

A disability rating 70 percent for major depressive disorder is granted.

A disability rating in excess of 10 percent for tinnitus is denied.

A compensable disability rating for bilateral hearing loss is denied.

Entitlement to TDIU is granted.  


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


